Citation Nr: 0023232	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-08 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disability prior to August 30, 1994.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from August 1978 to November 
1979.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, in 
December 1997 which granted a total disability rating based 
on individual unemployability and assigned an effective date 
of August 30, 1994, for the benefit.  


FINDINGS OF FACT

1.  Prior to August 30, 1994, service connection was in 
effect for fibromyalgia of the lumbosacral spine, rated 
40 percent disabling, and fibromyalgia of the cervical spine, 
rated 30 percent disabling, for a combined rating of 
60 percent disabling.  

2.  Prior to August 30, 1994, the veteran was not precluded 
from obtaining and retaining substantially gainful employment 
due to her service-connected disabilities.  


CONCLUSION OF LAW

The veteran was not individually unemployable by reason of 
service-connected disabilities prior to August 30, 1994.  38 
U.S.C.A. §§ 1155, 5107 (a) (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.1, 4.15, 4.16, 4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service connection for the veteran's cervical spine and 
lumbosacral spine disabilities has been in effect since the 
veteran's separation from service in 1979.  The ratings for 
those disabilities were increased to 30 percent and 
40 percent disabling, respectively, by a rating decision in 
October 1991, for a combined rating of 60 percent.  

A VA compensation examination in July 1991 showed the 
veteran's complaints of neck and low back pain and stiffness.  
On examination, the cervical spine was very tender; forward 
flexion, lateral flexion, and extension were each possible to 
10 degrees and rotation of the neck was accomplished to 15 
degrees.  The lumbosacral spine was also noted to be tender.  
Forward flexion of the back was possible to 15 degrees, with 
extension to 5 degrees.  Lateral flexion was accomplished to 
15 degrees with pain and rotation was possible to 30 degrees.  
X-rays of the cervical and lumbosacral spine were reportedly 
normal.  The examiner characterized the decreased range of 
motion of both the cervical and lumbosacral spine as severe.  

In July 1993, the veteran wrote that she was claiming 
100 percent disability.  She stated that she got blackouts 
when her neck muscles tightened up and that her fingers would 
turn blue and get really cold and numb.  She also indicated 
that her legs would go numb at times.  The veteran claimed 
that there were times when she couldn't get out of bed and 
that there was no way she could work.  

On VA compensation examination in August 1993, the veteran 
complained of severe pain in her hands, arms, legs, and neck, 
worse in the cold and damp.  She indicated that she had a 
hard time walking and moving her arms and had severe 
headaches and blackouts from the pain.  She stated that she 
was always in pain.  On examination, she reported that she 
was in too much pain to bend at the waist; the examiner 
stated that the lumbosacral spine was tender and that she 
could not move her lumbosacral spine at all.  The cervical 
spine was also noted to be tender.  Forward flexion, lateral 
flexion, and extension of the cervical spine were each 
possible to 10 degrees.  Rotation was accomplished to 
15 degrees.  

In November 1993, the veteran filed a formal claim for a 
total disability rating based on individual unemployability 
due to her service-connected disabilities.  On her claim form 
she stated that she had last worked on a full-time basis on 
January 23, 1993.  She reported that from September 1990 
through August 23, 1992, her highest gross earnings per month 
were $1840, with an annual income of $17,280 in 1992.  The 
veteran indicated that, during that period, she was laid off 
many times; she reported that she had lost 80 days due to 
illness, "I stayed pilled up."  From October 19, 1992, 
through January 23, 1993, she worked 40 hours per week, with 
her highest gross monthly earnings during that period being 
$1440.  She stated that she did not lose any time due to 
illness during the period, because she stayed on pills.  The 
veteran reported on the claim form that she had found no work 
since January 23, 1993, and that "it was too hard when I was 
working.  I could not drive after work.  I had to take a pill 
and wait."  

The veteran also wrote in November 1993 that there were days 
that she had to keep her arms bent because the pain and 
stiffness were so bad, and that her hips would get so stiff 
that she would have to hold her legs straight to remain 
standing.  She also reported that she would sometimes get 
light-headed and black out for a few seconds, and that the 
pills she was taking so that she could work were making her 
sick.  

In February 1994, the veteran wrote that she spent a lot of 
the time lying down, because "my back is so bad I can't 
move.  My arms get so tight I have to straighten them out but 
can't use them, so I have to keep them bent.  There are times 
I can't move my legs or walk."  She stated that, "There is 
no way I can hold and keep a job full or parttime."  

A letter was received from a former employer in February 
1995, noting her employment from October 19, 1992, to 
February 5, 1993.  The employer indicated that during that 
period the veteran had worked 40 hours per week and had 
earned a total of $4,588.  The employer stated that they had 
made no concessions to the veteran by reason of age or 
disability.  Her employment was terminated reportedly because 
she was not qualified.  

In July 1996, the veteran filed another form concerning a 
total disability rating based on individual unemployability.  
On that form she indicated that she had worked 38 hours per 
week in April and May 1994 at $7.00 per hour, with no time 
lost because of illness.  She reported that she worked for a 
different employer from May to October 1994 at $7.48 per 
hour, and that she missed 10 days of work due to illness 
during that period.  

A VA psychiatrist wrote in October 1996 that he had treated 
the veteran since October 1993 for symptoms of anger, 
hopelessness, and defeat, with her pain precipitating anxiety 
and depression, which further exacerbated the pain. He noted 
the veteran's report that the pain encompassing her entire 
body prevented her from walking, caring for her family, 
engaging in pleasurable activities, and pursuing gainful 
employment.  

In December 1997, the veteran submitted another claim form 
for increased compensation based on unemployability.  On that 
form, she indicated that she had held several jobs between 
September 1990 and August 1993 and that she had worked 
40 hours per week at $9.00 per hour "when not laid off" 
(although she couldn't remember how much time she had lost 
due to illness).  She reported that she had worked 40 hours 
per week for one employer from August 1993 to January 1994 
earning $9.00 per hour and 40 hours per week for another 
employer from April 1994 to August 1994 at $7.00 per hour.  
She claimed that she became too disabled to work in August 
1994.  

Communication was received from a former employer in May 1999 
indicating that the veteran had begun employment May 25, 
1994, working 20 hours per week until June 6, 1994, when she 
began working 40 hours per week.  The employer stated that 
the gross amount of her last payment was $240, although it 
was not noted what amount of work that payment covered.  He 
last day of employment was noted to have been August 29, 
1994.  

Also of record is a copy of a Form W-2 for 1994 from one 
employer.  That form reflects wages of $6432 for 1994.  

Analysis 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the veteran's claim concerning 
this issue is well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claim.  
38 U.S.C.A. § 5107(b).  

For a claim involving an increased rating, the effective date 
of the evaluation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from that 
date; otherwise the date of receipt of the claim will be 
used.  38 C.F.R. § 3.400(o)(2).  

Total-disability compensation ratings may be assigned under 
the provisions of 38 C.F.R. § 3.340.  However, if the total 
rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

(a) Total disability ratings--(1) General.  Total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  Total ratings will not be assigned, generally, 
for temporary exacerbations or acute infectious diseases 
except where specifically prescribed by the schedule.  

(2) Schedule for rating disabilities.  Total 
ratings are authorized for any disability or 
combination of disabilities for which the Schedule 
for Rating Disabilities prescribes a 100 percent 
evaluation or, with less disability, where the 
requirements of 38 C.F.R. § 4.16 are met. 

(3) Ratings of total disability on history. In the 
case of disabilities which have undergone some 
recent improvement, a rating of total disability 
may be made, provided: 

(i) That the disability must in the past 
have been of sufficient severity to 
warrant a total disability rating; 

(ii) That it must have required extended, 
continuous, or intermittent 
hospitalization, or have  produced total 
industrial incapacity for at least 1 
year, or be subject to recurring, severe, 
frequent, or prolonged exacerbations; and 

(iii) That it must be the opinion of the 
rating agency that despite the recent 
improvement of the physical condition, 
the veteran will be unable to effect an 
adjustment into a substantially gainful 
occupation.  

Due consideration will be given to the frequency 
and duration of totally incapacitating 
exacerbations since incurrence of the original 
disease or injury, and to periods of 
hospitalization for treatment in determining 
whether the average person could have reestablished 
himself or herself in a substantially gainful 
occupation.  

38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16.  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Appeals 
for Veterans Claims (Court) in Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, 
it is necessary that the record reflect some factor which 
takes her case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  
The fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
she can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  Factors to be 
considered, however, will include the veteran's employment 
history, educational attainment and vocational experience.  
38 C.F.R. § 4.16.  

The veteran has argued that the effective date for the grant 
of a total disability rating based on individual 
unemployability should be in January 1993.  She contends that 
her employment in 1994 was "for only a couple months and 
does not constitute sustained or gainful employment."  

Initially, the Board notes that it is clear from the record 
that the veteran's service-connected fibromyalgia of her 
cervical spine and lumbosacral spine presents a significant 
disability for her.  That fact is reflected in the combined 
60 percent rating that has been assigned for her service-
connected disabilities.  

As the effective date of the total compensation rating can be 
no earlier than the date the facts show unemployability, the 
most important factor in this case involves a determination 
as to when her service-connected disabilities made it 
impossible for her to obtain or retain substantially gainful 
employment.  She has argued that, although she did work after 
January 1993, that work should not be considered to have been 
"substantially gainful," as contemplated by § 4.16.  

The veteran has reported her work history somewhat 
differently on the various forms that she has submitted.  It 
appears, however, that she worked essentially all of 1992, 
earning in excess of $17,000 that year.  She has reported 
that she also worked essentially all of 1993 at $9.00 per 
hour, although she couldn't recall just how much time she 
might have lost due to illness.  Further, the record shows 
that the veteran was employed in April and May 1994 by one 
employer, and by another employer from late May through 
August 1994, working 40 hours per week and that she earned 
approximately $6400 working for the latter employer.  

Section 4.16 indicates that marginal employment is not 
considered to be substantially gainful employment.  Moreover, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the poverty 
threshold for one person.  

In 1992, the veteran's earned income in excess of $17,000 
clearly exceeded the poverty threshold as defined by the 
United States Department of Commerce, Bureau of the Census.  
(In 1992, that threshold for one person was $7,143.)  

Earning $9.00 per hour in 1993 as she has reported, the 
veteran would have earned approximately $18,000 if she worked 
full time.  She has indicated that she did not remember how 
much time she might have lost due to illness during 1993.  
But there is no evidence that the veteran missed a 
significant amount of work in 1993 due to her service-
connected disabilities.  She clearly earned income during 
that year well in excess of the poverty level ($7,363).  

The record is also clear that the veteran worked 38-40 hours 
per week between April 1994 and August 29, 1994, and that she 
earned over $6,400 for work performed from June through 
August 1994.  The evidence indicates that she did not work 
after August 29 that year (although on one form, she stated 
that she worked until October 1994).  If she worked only five 
months that year, then her annualized earnings were over 
$15,000 for 1994 (assuming that she was paid at the same rate 
in April and May 1994 as she was from June through August 
1994).  If she was also employed during September 1994, then 
her annualized earned income was still almost $13,000.  The 
poverty level for 1994 was $7,547.  

While there may have been periods between 1990 and August 29, 
1994, that the veteran did not work-even if due to her 
service-connected disabilities-the Board cannot say that she 
was incapable of substantially gainful employment during that 
time, since she clearly was being paid at a rate that was 
well above the poverty level.  The Board recognizes that the 
regulations permit a finding of marginal employment even when 
the earned annual income exceeds the poverty threshold.  
However, in this case the veteran's earned income far 
exceeded the poverty threshold prior to August 30, 1994, 
despite occasional brief periods of apparent unemployment 
between jobs.  

The veteran has indicated that she had one year of college, 
plus additional training as a power generator/wheel vehicle 
mechanic.  She also reported that she had an insurance 
license, but that she could no longer do that sort of work 
because it required too much driving.  Nevertheless, the 
Board finds that there is insufficient evidence to find that 
the severity of the veteran's service-connected disabilities, 
even with a combined 60 percent rating, prevented her from 
securing or maintaining substantially gainful employment 
prior to August 30, 1994, considering her education and 
training and her employment history.  Statements by her 
former employers have indicated that they had made no 
concessions to her because of her disabilities and that her 
employment was terminated because she was not qualified for 
the job, not because her disabilities prevented her from 
performing the duties of her job.  The record clearly shows 
that the veteran was, in fact, substantially and gainfully 
employed prior to August 30, 1994.  

Therefore, the Board concludes that, prior to August 30, 
1994, the veteran was not unemployable due to her service-
connected disabilities.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim and that, 
therefore, the provisions of § 5107(b) are not applicable.  


ORDER

Entitlement to a total compensation rating based on 
individual unemployability prior to August 30, 1994 is 
denied.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

